Citation Nr: 1616418	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke.

2.  Entitlement to service connection for bilateral vision loss.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for nerve damage of the left elbow.

8.  Entitlement to service connection for nerve damage of the left forearm.

9.  Entitlement to service connection for nerve damage of the left wrist.

10.  Entitlement to service connection for nerve damage of the left, second finger.

11.  Entitlement to service connection for nerve damage of the left, third finger.

12.  Entitlement to service connection for nerve damage of the left pinky. 

13.  Entitlement to service connection for nerve damage of the left thumb.

14.  Entitlement to a compensable evaluation for an inguinal hernia.

15.  Entitlement to an evaluation in excess of 20 percent for right ankle osteoarthritis.

16.  Entitlement to an evaluation in excess of 20 percent for left elbow osteoarthritis.

17.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to June 1977 and from September 1986 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) from October 2009, June 2011, and May 2014 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2016.  A transcript is of record.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.

The issues of service connection for residuals of heat stroke, migraine headaches, an acquired psychiatric disability, bilateral hearing loss, bilateral vision loss, nerve damage of the left elbow, forearm, wrist, second finger, third finger, pinky, and thumb, and increased evaluations for osteoarthritis of the left elbow and right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, tinnitus is related to acoustic trauma in active service.

2.  The Veteran's inguinal hernia is characterized by pain.

3.  The scar due to the Veteran's inguinal hernia surgery is linear, measures 12 cm. by 1 cm., and is painful.

4.  The Veteran's pseudofolliculitis barbae is characterized by two characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for an evaluation of 10 percent for an inguinal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7338 (2015).

3.  The criteria for an evaluation of 10 percent for a scar, status post right inguinal hernia surgery, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7805 (2015).

4.  The criteria for an initial evaluation of 30 percent for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7800 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, such as tinnitus, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran had a VA examination in December 2012 at which he reported recurrent tinnitus that might have started in the 1980s.  It came and went on a daily basis.  The examiner opined that it was less likely than not caused by or a result of military noise exposure because the service treatment records showed normal hearing, there was no specific event linked to onset, and the Veteran served in supply.

The Veteran testified at the February 2016 hearing that when he was stationed at Fort Bragg he worked on an airfield around helicopters and planes as a paratrooper.  The earplugs they had were inadequate, and they did not always have them.  He had constant ringing in his ears that started when he was at Fort Bragg in the 1970s.

The Veteran is competent to report having tinnitus since military service, and the Board finds his testimony from the February 2016 hearing to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).  The record is at least in equipoise regarding whether the Veteran has had recurrent tinnitus since his active service.  Therefore, the claim for service connection is granted.

II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009), since the Veteran testified at the February 2016 Board hearing that he works as a prison guard.  While the record shows that there may be some interference with this job due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.

A.  Inguinal Hernia

Diagnostic Code 7338 provides ratings for inguinal hernia.  Small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling.  Inguinal hernia that is not operated, but is remediable, is rated noncompensably (0 percent) disabling.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114. 

The Veteran had an examination in September 2009 that was arranged through VA QTC Services.  The examiner diagnosed an inguinal hernia in the right groin, post-operative.  The Veteran reported having sharp pain in the right groin, testicle, and scrotum and that the hernia limited bending, standing, lifting and sexual activities.  On examination there was a linear scar at the anterior side of the trunk located at the right inguinal canal that measured 12 cm. by 1 cm.  It was not painful on examination and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation and edema were absent, and there was no keloid formation.  The scar was not disfiguring and did not limit motion.  There was no limitation of function due to the scar.

At the February 2016 hearing, the Veteran rated the pain from the hernia as 10 out of 10.  There was pain with walking, sitting and sleeping.  The Veteran also testified that the scar was painful.  He did not wear a truss or belt.

The Board finds that the Veteran is entitled to a 10 percent evaluation for his service-connected inguinal hernia because of his credible reports of pain.  He is also entitled to a separate 10 percent evaluation for the scar as a result of the hernia surgery due to his credible reports that the scar is painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  The Veteran testified at the February 2016 hearing that the assignment of 10 percent evaluations for the inguinal hernia and the hernia surgery scar would completely satisfy his claim on this issue.  Therefore, the Board need not consider whether the Veteran is entitled to evaluations in excess of 10 percent.   

B.  Pseudofolliculitis Barbae

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  

Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118. 

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  Under Note (5), the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under the criteria of Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

Note (1) to Diagnostic Code 7804 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Finally, Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.  38 C.F.R. § 4.118 .

Under the criteria of Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

The Veteran had a VA examination in April 2011 at which he reported that pseudofolliculitis barbae was an ongoing issue for him.  He treated it with over the counter shaving gel and cocoa butter.

At March 2012 private treatment the Veteran complained of a one year history of a rash on his face after shaving.  Physical examination showed hyperpigmentation from what appeared to be post inflammatory changes in the beard line.  There were no obvious erythema or significant raised lesions.  The Veteran was prescribed cream to use after shaving.

The Veteran had a VA examination in December 2012 at which it was noted that he had 30 to 40 one mm. papules on each side of the submandibular area of the face, which was 10 percent of the face.  The Veteran testified at the February 2016 hearing that he had scarring on most of his face and that it got inflamed, hurt, and stung.  The scarring was on the cheeks, around the mouth, and underneath the chin.  There were indentations in the skin and it was discolored.

The Board finds that the Veteran is entitled to a 30 percent evaluation for pseudofolliculitis barbae.  The credible testimony from the February 2016 hearing indicates that the surface contour of the Veteran's beard area was elevated or depressed on palpation.  The record also shows that there is hyperpigmentation in an area exceeding six square inches (39 sq. cm.).  Therefore, there are two characteristics of disfigurement, and the Veteran qualifies for a 30 percent evaluation under Diagnostic Code 7800.  38 C.F.R. § 4.118.  The Veteran testified at the February 2016 hearing that the assignment of a 30 percent evaluation would completely satisfy his claim on this issue.  Therefore, the Board need not consider whether the Veteran is entitled to evaluations in excess of 30 percent.   


ORDER

Service connection for tinnitus is granted.

An evaluation of 10 percent for a right inguinal hernia is granted.

An evaluation of 10 percent for a scar, status post right inguinal hernia surgery, is granted.

An initial evaluation of 30 percent for pseudofolliculitis barbae is granted.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and increased evaluations for osteoarthritis of the left elbow and right ankle.  In December 2012 he had a VA examination at which his hearing loss in the right ear did not meet the standard to be a disability for VA benefit purposes.  See 38 C.F.R. § 3.385 (2015).  The Veteran testified in February 2016 the hearing in his right ear had gotten worse since the VA examination.  He also testified that the right ankle and left elbow disabilities had worsened since the VA examination for those disabilities.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran is also seeking service connection for bilateral vision loss.  Congenital or developmental defects and refractive errors of the eyes are not disease or injuries for which service connection may be granted.  See 38 C.F.R. § 3.303(d) (2015).  The record indicates that the Veteran has been diagnosed with myopia and right eye pterygium.  He has not been scheduled for a VA eye examination.  The Veteran must be scheduled for a VA examination before the issue can be decided on the merits.  The examination report must include opinions on whether the diagnosed eye disabilities are congenital or refractive errors.

Regarding residuals of heat stroke and migraine headaches, the Veteran testified that he has had them since military service.  In regards to an acquired psychiatric disability, to include PTSD, the Veteran testified that during service there were ongoing threats of violence in the barracks during basic training as well as dangers to personal safety at Ft. Bragg and Ft. Lee.  He continues to have nightmares and anxiety attacks.  Therefore, the Veteran must be scheduled for VA examinations before these issues can be decided on the merits.  

In regards to the claims for service connection for nerve damage of the left elbow, forearm, wrist, second finger, third finger, pinky, and thumb, in January 2015 the Veteran submitted a notice of disagreement to the May 2014 rating decision.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The record shows that the Veteran receives treatment through VA.  VA treatment records to October 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the RO cited  Houston VA Medical Center (MC) treatment records from 2004 and 2005 that have not been associated with the claims file.  Treatment records from the Houston VAMC from August 2008 have been associated with the claims file.  Therefore, treatment records from prior to August 2008 must be obtained as well before the remaining issues can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service residuals of heat stroke, migraine headaches, hearing loss, psychiatric symptoms, vision loss, and nerve damage of the left upper extremity, and of the nature, extent and severity of his osteoarthritis of the left elbow and right ankle.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

3.  Obtain VA treatment records from the Houston VAMC from prior to August 2008 and all VA treatment records from October 2013 to the present.

4.  Schedule the Veteran for appropriate VA examination(s) to determine the current nature, onset and likely etiology of residuals of heatstroke and migraine headaches.  The claims file must be made available to the examiner for review prior to the examination(s).  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran has residuals of heat stroke that are related to service.  The examination report should include discussion of the in-service September 1975 treatment for heat exhaustion.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's headaches are related to service.  

The examiner(s) should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Schedule the Veteran for an appropriate VA audiological examination to determine the current nature, onset and likely etiology of bilateral hearing loss.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to service or was incurred within a year of service.  The examiner should assume that the Veteran was exposed to acoustic trauma during service.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of any diagnosed acquired psychiatric disability, to include PTSD.  The claims file must be made available to the examiner for review prior to the examinations.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that any diagnosed acquired psychiatric disability is related to service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

7.  Schedule the Veteran for an appropriate an VA examination to determine the current nature, onset and likely etiology of any diagnosed eye disabilities.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must state whether each diagnosed disability is a congenital disability, and if so whether it is capable of getting worse.

The examiner must also state whether each diagnosed disability is a refractive error.

For any diagnosed disabilities that are not refractive errors, are congenital disabilities capable of worsening, or are not refractive errors or congenital disabilities, the examiner should opine as to whether it is at least as likely as not that the disabilities are related to service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

8.  Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected osteoarthritis of the left elbow and right ankle.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  

9.  Issue the Veteran a statement of the case on his claims of entitlement to service connection for nerve damage of the left elbow, forearm, wrist, second finger, third finger, pinky, and thumb, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Allow him an opportunity to respond.

10.  Then, readjudicate the issues of service connection for residuals of heat stroke, migraine headaches, acquired psychiatric disability, bilateral hearing loss, bilateral vision loss, and increased evaluations for osteoarthritis of the left elbow and right ankle.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


